DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The amendment filed on February 3, 2021, canceled claims 1, 2, 4, 5, 6, 10, 11, and 12 and indicated that claim 3 was previously canceled.  Therefore, claims 7-9 remain.
Response to Remarks
Applicant’s remarks, see pages 8-9, filed November 23, 2020, with respect to claims 7-9 have been fully considered and are persuasive.  The objection and rejection under 35 USC § 112 of claims 7-9 have been withdrawn. 
Allowable Subject Matter
Claims 7-9 are allowed.  The following is an examiner’s statement of reasons for allowance:   
For claims 7-9, the prior art of record fails to teach or fairly suggest a personal air space cleaner comprising a wearable housing subassembly having external surfaces and an electronic circuit that is 3powered by battery power that provides an excitation potential; a first member mounted to one of said external surfaces of said wearable housing subassembly; an ion emitter subassembly having external surfaces and an ion emitter that is excited to emit ions when it is energized at said excitation potential; a second member mounted to one of said external surfaces of said ion emitter subassembly; wherein at least one of said first and second members magnetically 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 17, 2021

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776